IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 HIL RIZVI, M.D.,                              :   No. 147 WAL 2020
                                               :
                     Petitioner                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
              v.                               :   Commonwealth Court
                                               :
                                               :
 BUREAU OF PROFESSIONAL AND                    :
 OCCUPATIONAL AFFAIRS, STATE                   :
 BOARD OF MEDICINE,                            :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2020, the Petition for Allowance of

Appeal, the Application for Reconsideration of Denial of Stay, Motions for Leave to File

an Amended Complaint, and the Application to Expedite are DENIED.